In a habeas corpus proceeding, relator appeals from an order of the Supreme Court, Dutchess County, dated July 25, 1962, which dismissed the writ after a hearing and remanded him to the custody of respondent. Order affirmed. In our opinion the plea of guilty under the circumstances herein constituted a plea to the first count of the indictment. This count charged that defendant on March 28, 1944, in the County of Kings, with intent to kill, assaulted Joseph Foster by aiming and discharging a loaded revolver at him. It was therefore proper for the sentencing court to inquire whether defendant was armed, in order to determine the question of increased punishment and to impose such punishment under section 1944 of the Penal Law. Beldock, P. J., Kleinfeld, Christ, Brennan and Rabin, JJ., concur.